Citation Nr: 1104575	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  08-33 858A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent from 
December 21, 2005 to January 16, 2007 for service-connected deep 
vein thrombosis (DVT) of the left lower leg.

2.  Entitlement to an evaluation in excess of 20 percent from 
January 17, 2007 to January 6, 2009 for service-connected DVT of 
the left lower leg.

3.  Entitlement to an evaluation in excess of 40 percent 
beginning January 7, 2009 for service-connected DVT of the left 
lower leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The Veteran served on active duty from January 1970 to January 
1974.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO), 
which denied a rating in excess of 20 percent for DVT of the left 
lower leg.  An April 2009 rating decision granted an increased 
evaluation of 40 percent for this disability effective January 7, 
2009; the Veteran has continued his appeal.

A May 2010 Motion to appoint Disabled American Veterans as the 
Veteran's representative was accepted by VA on May 13, 2010.


FINDINGS OF FACT

1.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate his claim for an increased rating for his service-
connected DVT of the left lower leg; and he has otherwise been 
assisted in the development of his claim.

2.  There is no evidence of stasis pigmentation or eczema of the 
left lower leg prior to January 17, 2007.

3.  There is evidence of edema and stasis pigmentation beginning 
on examination in January 17, 2007.

4.  There is no evidence of persistent ulceration of the left leg 
on examination on January 17, 2007 or in the medical evidence on 
file dated after January 17, 2007.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent from 
December 21, 2005 through January 16, 2007 for DVT of the left 
lower extremity are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7121 
(2010).

2.  The criteria for a rating of 40 percent, but no higher, 
beginning January 17, 2007 for DVT of the left lower extremity 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.104, Diagnostic Code 7121 (2010).

3.  The criteria for a rating in excess of 40 percent beginning 
January 7, 2009 for DVT of the left lower extremity are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic 
Code 7121 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).


Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2010); see 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent 
the Veteran a letter in January 2007, prior to adjudication, 
which informed him of the requirements needed to establish 
entitlement to an increased evaluation.  

In accordance with the requirements of VCAA, the January 2007 
letter informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was considered 
VA's responsibility to obtain.  Additional private medical 
evidence was subsequently added to the claims files.


In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the January 2007 letter on disability ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  Relevant examinations for 
compensation purposes were conducted in January 2007 and January 
2009.

The Board concludes that all available evidence that is pertinent 
to the claim has been obtained and that there is sufficient 
medical evidence on file on which to make a decision on the 
claim.  The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations have 
been complied with by VA.  See 38 C.F.R. § 3.103 (2010).


Analysis of the Claim

The Veteran was granted service connection for DVT of the left 
lower leg by rating decision in January 1997 under the provisions 
of 38 U.S.C.A. § 1151 (1996) and assigned a 10 percent rating 
effective from August 11, 1995; a December 2002 rating decision 
granted an increased evaluation of 20 percent effective May 30, 
2002.  The Veteran filed a claim for increase in December 2006, 
and an April 2009 rating decision granted an increased evaluation 
of 40 percent effective January 7, 2009.  The Veteran continued 
his appeal.  

The Veteran has contended that the service-connected disability 
at issue is more severely disabling than is reflected by the 
currently assigned ratings.  Because the Veteran's DVT of the 
left lower leg is not shown to manifest the symptomatology 
required for a higher rating under the rating schedule prior to 
January 17, 2007 and beginning January 7, 2009, and VA is 
obligated to only apply the applicable rating schedule to 
disability rating claims, the claims for an initial rating in 
excess of 20 percent from December 21, 2005 through January 16, 
2007 and in excess 40 percent beginning January 7, 2009 will be 
denied.  However, a higher rating of 40 percent will be granted 
from January 17, 2007.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 
(2010).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  

In considering the severity of a disability it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

Nevertheless, where entitlement to compensation has already been 
established and an increase in the disability rating is at issue 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant 
may experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  One diagnostic 
code may be more appropriate than another based on such factors 
as an individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 
(1993).

Diagnostic Code 7121, for post-phlebitic syndrome, provides for a 
10 percent rating when there is intermittent edema of the 
extremity or aching and fatigue in the extremity after prolonged 
use with symptoms relieved by elevation of the extremity or 
compression hosiery.  A 20 percent rating is assigned when there 
is persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is assigned for persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is warranted for persistent 
edema or subcutaneous eczema, and persistent ulceration.  A 100 
percent rating is assigned where massive board-like edema is 
present with constant pain at rest.  38 C.F.R. § 4.104, 
Diagnostic Code 7121 (2010).  The rating criteria for Diagnostic 
Code 7120, for varicose veins, are the same as for Diagnostic 
Code 7121, except that Diagnostic Code 7120 does not include a 60 
percent rating.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2010).

Medical records used by the Social Security Administration and 
dated from March 1994 through January 2005 are on file.

The Veteran complained on examination for VA compensation 
purposes in January 2007 of left leg pain after prolonged 
standing and walking, edema that could be relieved by foot 
elevation, dark pigmentation of the skin, and pain in the 
backside of the left ankle.  He was taking Coumadin daily.  He 
complained of functional impairment involving weakness and pain 
in the left ankle and cramping in the left leg.  Examination did 
not reveal any evidence of scar or skin disease.  Although the 
initial examination report noted that the right leg was twice the 
size of the left leg, it was subsequently noted that it was 
actually the left leg that was swollen.  There was 2+ edema but 
no ulceration or eczema.  Stasis pigmentation was also noted, 
although it is unclear which leg the examiner was discussing.  
Peripheral pulses were 2+ in both legs.  DVT with swelling was 
diagnosed.  

VA treatment records from April 2007 through March 2009 reveal a 
notation dated in May 2008 that the Veteran developed severe, 
non-resolving edema of the left lower extremity beginning 
December 2006 and that he continued to have venous claudication 
symptoms and swelling of the calf with activity.

The Veteran complained on examination for VA compensation 
purposes in January 2009 of left leg pain at rest, constant leg 
edema, and dark pigmentation; he said that his symptoms limited 
his ability to stay on his feet.  He was taking blood thinners.  
He did not complain of eczema or ulcers.   Examination revealed 
varicose veins on the left, 1+ edema, and stasis pigmentation; 
the Veteran did not have eczema or ulceration of the left leg.  
Peripheral pulses were 2+.  The diagnosis was DVT of the left 
lower leg with edema, tenderness, and stasis pigmentation.  

To warrant a schedular rating in excess of 20 percent for DVT, 
there would need to be evidence of persistent edema and either 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  

The Veteran filed his current claim for an increased evaluation 
for service-connected DVT of the left lower extremity on December 
21, 2006.  A higher evaluation may be assigned up to one-year 
prior to the date of claim where there has been a factually 
ascertainable increase in disability during this period.   See 38 
C.F.R. § 3.400(o)(2) (2010).  Consequently, a higher evaluation 
may be assigned back to December 21, 2005.  However, as there is 
no evidence between December 2005 and January 2007 of either 
stasis pigmentation or eczema, a higher rating is not warranted 
for DVT of the left lower extremity prior to examination on 
January 17, 2007.

As indicated above, there is some confusion in the findings on 
examination on January 17, 2007.  Although it was initially 
reported that the Veteran's right leg was twice the size of his 
left leg, this mistake was subsequently corrected in the record.  
The original report notes stasis pigmentation in discussing the 
left leg, but there is a handwritten notation that it is the 
right leg to which the examiner is referring.  However, because 
it is the Veteran's left leg, and not his right, that has DVT 
symptomatology, and there is no other evidence on file of a right 
leg problem, it is reasonable to conclude that it was the left 
leg that showed evidence of stasis pigmentation on examination in 
January 2007.  Consequently, because there is evidence of edema 
and stasis pigmentation beginning on examination on January 17, 
2007, a 40 percent rating is warranted beginning January 17, 
2007.  

A rating in excess of 40 percent is not warranted at any time 
since January 17, 2007 because the Veteran did not have 
ulceration of the left lower leg on examinations in January 2007 
and January 2009.

A higher rating is also not warranted for the Veteran's DVT of 
the left lower extremity by analogy to a different diagnostic 
code for disabilities of the arteries or veins, Diagnostic Codes 
7101-7122, because the Veteran's service-connected DVT does not 
involve any of the other listed disabilities.

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally 
involves a 3-step inquiry.  First, the Board must determine 
whether the evidence comes from a "competent" source.  The 
Board must then determine if the evidence is credible, or worthy 
of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing 
that once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible).  The third 
step of this inquiry requires the Board to weigh the probative 
value of the proffered evidence in light of the entirety of the 
record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  
Pertinent to a claim for an increased rating, lay testimony is 
competent when it  describes symptoms, which supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (holding that, in general, for the need for a VA 
examination to arise, a claimant would only need submit his 
competent testimony that symptoms, reasonably construed as 
related to the service-connected disability, have increased in 
severity since the last evaluation.).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see 
Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the 
Board has the "authority to discount the weight and probative 
value of evidence in light of its inherent characteristics in its 
relationship to other items of evidence"). 

In this case, the Veteran is competent to report his symptoms, 
which include left leg pain and difficulty walking.  His 
complaints are credible.  The Veteran's complaints have been 
considered in evaluating the disability at issue; however, 
evaluations for VA purposes have not shown the severity required 
for a higher schedular rating prior to January 17, 2007 and 
beginning January 7, 2009, as discussed above.  

Ordinarily, the Schedule will apply unless there are exceptional 
or unusual factors, which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2010).  

The schedular evaluations in this case are not inadequate.  
Ratings in excess of those assigned are provided for certain 
manifestations of the service-connected disorder at issue, but 
the medical evidence reflects that those manifestations are not 
present prior to January 17, 2007 or beginning January 6, 2009.  
See 38 C.F.R. § 4.1 (2010).

Although the Veteran's DVT of the left lower extremity makes it 
difficult for him to be on his feet for too long, the medical 
findings do not indicate that the Veteran's DVT of the left lower 
leg causes "marked" interference with employment.  The Veteran 
has retired from work; and he noted in his Social Security 
Administration (SSA) application for SSA Reconsideration for 
disability benefits in July 2004 that he had several 
disabilities, including burning and cramping of the left leg, 
that prevented him from working.  There is no medical evidence 
that this disability, by itself, causes "marked" interference 
with employment.  In fact, when examined in January 2009, the 
only effect on the Veteran's daily activity was "limited 
standing."  There is also no evidence of frequent periods of 
hospitalization due to this service-connected disorder.  
Consequently, the Board finds that the criteria for referral for 
the assignment of an extraschedular evaluation for DVT of the 
left lower leg pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218 (1995). 

In reaching the above decision, the Board has considered the 
doctrine of reasonable doubt; however, the preponderance of the 
evidence is against the increased rating claim for an evaluation 
in excess of 20 percent from December 21, 2005 to January 16, 
2007 and in excess of 40 percent beginning January 7, 2009 for 
DVT of the left lower extremity, and the doctrine is not for 
application with respect to these issues.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  





      CONTINUED ON NEXT PAGE




ORDER

A rating in excess of 20 percent from December 21, 2005 through 
January 16, 2007 for DVT of the left lower extremity is denied.

A rating of 40 percent from January 17, 2007 through January 6, 
2009 for DVT of the left lower extremity is granted, subject to 
the controlling regulations applicable to the payment of monetary 
benefits.

A rating in excess of 40 percent beginning January 7, 2009 for 
DVT of the left lower extremity is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


